Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to application filed on 9/24/2020.
Claims 1-3, 6-8, 11-20 & 22-23 have been examined and are pending with this action. 
Claims Allowed
Claims 1-3, 6-8, 11-16 and 22-23 are allowed.
Claim Rejections - 35 USC § 101
Claim Rejections - 35 USC § 10135 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 17-20 are rejected under 35 U.S.C. 101 as they are drawn to software per se.  Claim 17 recites “A system configured to route requests when performing a canary analysis, the system comprising: a first server…; a plurality of servers…; and “a sticky canary router…”.  The specification indicates that the scope of the invention can be carried out specifically on a cloud (see ¶16-17), cloud environments (see ¶18), or using compute instances in the cloud to implement servers (¶19).  The specification further indicates disclosed invention may be implemented entirely with software (see ¶92).  Finally the specification indicates that scope of the sticky canary router can include stand-alone routing applications, including in other application, or any other feasible fashion (see ¶41).  
As result, it is clear from the specification that the scope of the system, the first server, the 
The examiner suggests that adding the terms such a processor and memory as a part of the system will provide the physical structure to the system and hence it would overcome the above 35 U.S.C. 101 issues.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.